
	
		II
		111th CONGRESS
		2d Session
		S. 3753
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mr. Reed (for himself,
			 Mrs. Shaheen, and
			 Mr. Whitehouse) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for the treatment and temporary financing of
		  short-time compensation programs.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Preventing Unemployment Act of
			 2010.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Treatment of short-time compensation
				programs.
					Sec. 3. Temporary financing of certain short-time compensation
				payments.
					Sec. 4. Temporary Federal short-time compensation.
					Sec. 5. Grants for implementation of State short-time
				compensation programs.
					Sec. 6. Assistance and guidance in implementing
				programs.
					Sec. 7. Reports.
				
			2.Treatment of
			 short-time compensation programs
			(a)Definition
				(1)In
			 generalSection 3306 of the Internal Revenue Code of 1986 (26
			 U.S.C. 3306) is amended by adding at the end the following new
			 subsection:
					
						(v)Short-Time
				compensation programFor purposes of this chapter, the term
				short-time compensation program means a program under
				which—
							(1)the participation
				of an employer is voluntary;
							(2)an employer
				reduces the number of hours worked by employees in lieu of temporary
				layoffs;
							(3)such employees
				whose workweeks have been reduced by at least 10 percent, and by not more than
				the percentage, if any, that is determined by the State to be appropriate, are
				eligible for unemployment compensation;
							(4)the amount of
				unemployment compensation payable to any such employee is a pro rata portion of
				the unemployment compensation which would be payable to the employee if such
				employee were totally unemployed;
							(5)such employees
				are not expected to meet the availability for work or work search test
				requirements while collecting short-time compensation benefits, but are
				required to be available for their normal workweek;
							(6)eligible
				employees may participate, as appropriate, in an employer-sponsored training
				program to enhance job skills if such program has been approved by the State
				agency;
							(7)the State agency
				shall require an employer to certify that the employer will continue to provide
				health benefits and retirement benefits under a defined benefit plan (as
				defined in section 414(j)) and contributions under a defined contribution plan
				(as defined in section 414(i)) to any employee whose workweek is reduced under
				the program under the same terms and conditions as though the workweek of such
				employee had not been reduced;
							(8)the State agency
				shall require an employer (or an employer's association which is party to a
				collective bargaining agreement) to submit a written plan describing the manner
				in which the requirements of this subsection will be implemented and containing
				such other information as the Secretary of Labor determines is
				appropriate;
							(9)in the case of
				employees represented by a union, the appropriate official of the union has
				agreed to the terms of the employer’s written plan and implementation is
				consistent with employer obligations under the National Labor Relations Act;
				and
							(10)only such other
				provisions are included in the State law as the Secretary of Labor determines
				appropriate for purposes of a short-term compensation
				program.
							.
				(2)Effective
			 date
					(A)In
			 generalExcept as provided in subparagraph (B), the amendment
			 made by paragraph (1) shall take effect on the date of the enactment of this
			 Act.
					(B)Delay
			 permittedIn the case of a State that is administering a
			 short-time compensation program as of the date of the enactment of this Act and
			 the State law cannot be administered consistent with the amendment made by
			 paragraph (1), such amendment shall take effect on the earlier of—
						(i)the
			 date the State changes its State law in order to be consistent with such
			 amendment; or
						(ii)the date that is
			 2 years after the date of the enactment of this Act.
						(b)Conforming
			 amendments
				(1)Internal
			 Revenue Code of 1986
					(A)Subparagraph (E)
			 of section 3304(a)(4) of the Internal Revenue Code of 1986 is amended to read
			 as follows:
						
							(E)amounts may be
				withdrawn for the payment of short-time compensation under a short-time
				compensation program (as defined under section
				3306(v));
							.
					(B)Subsection (f) of
			 section 3306 of the Internal Revenue Code of 1986 is amended—
						(i)by
			 striking paragraph (5) (relating to short-term compensation) and inserting the
			 following new paragraph:
							
								(5)amounts may be
				withdrawn for the payment of short-time compensation under a short-time
				compensation program (as defined in subsection (v));
				and
								;
				and
						(ii)by redesignating
			 paragraph (5) (relating to self-employment assistance program) as paragraph
			 (6).
						(2)Social Security
			 ActSection 303(a)(5) of the Social Security Act is amended by
			 striking the payment of short-time compensation under a plan approved by
			 the Secretary of Labor and inserting the payment of short-time
			 compensation under a short-time compensation program (as defined in section
			 3306(v) of the Internal Revenue Code of 1986).
				(3)Unemployment
			 Compensation Amendments of 1992Subsections (b) through (d) of
			 section 401 of the Unemployment Compensation Amendments of 1992 (26 U.S.C. 3304
			 note) are repealed.
				3.Temporary
			 financing of certain short-time compensation payments
			(a)Payments to
			 States
				(1)In
			 generalSubject to paragraph (3), there shall be paid to a State
			 an amount equal to 100 percent of the amount of short-time compensation paid
			 under a short-time compensation program (as defined in section 3306(v) of the
			 Internal Revenue Code of 1986, as added by section 2(a)) under the provisions
			 of the State law. Notwithstanding section 2(a)(2), a State administering a
			 short-term compensation program as of the date of the enactment of this Act
			 shall not be eligible to receive payments under this section until the program
			 administered by such State meets the requirements of section 3306(v) of the
			 Internal Revenue Code of 1986 (as so added). Payments shall also be made for
			 additional State administrative expenses incurred (as determined by the
			 Secretary).
				(2)Terms of
			 paymentsPayments made to a State under paragraph (1) shall be
			 payable by way of reimbursement in such amounts as the Secretary estimates the
			 State will be entitled to receive under this section for each calendar month,
			 reduced or increased, as the case may be, by any amount by which the Secretary
			 finds that the Secretary's estimates for any prior calendar month were greater
			 or less than the amounts which should have been paid to the State. Such
			 estimates may be made on the basis of such statistical, sampling, or other
			 method as may be agreed upon by the Secretary and the State agency of the State
			 involved.
				(3)Limitations on
			 payments
					(A)General payment
			 limitationsNo payments shall be made to a State under this
			 section for benefits paid to an individual by the State in excess of 26 weeks
			 of benefits.
					(B)Employer
			 limitationsNo payments shall be made to a State under this
			 section for benefits paid to an individual by the State under a short-time
			 compensation program if such individual is employed by an employer—
						(i)whose workforce
			 during the 3 months preceding the date of the submission of the employer's
			 short-time compensation plan has been reduced by temporary layoffs of more than
			 20 percent; or
						(ii)on
			 a seasonal, temporary, or intermittent basis.
						(b)ApplicabilityPayments
			 to a State under subsection (a) shall be available for weeks of
			 unemployment—
				(1)beginning on or
			 after the date of the enactment of this Act; and
				(2)ending on or
			 before the date that is 3 years after the date of the enactment of this
			 Act.
				(c)Funding and
			 certifications
				(1)FundingThere
			 are appropriated, out of moneys in the Treasury not otherwise appropriated,
			 such sums as may be necessary for purposes of carrying out this section.
				(2)CertificationsThe
			 Secretary shall from time to time certify to the Secretary of the Treasury for
			 payment to each State the sums payable to such State under this section.
				(d)DefinitionsIn
			 this section:
				(1)SecretaryThe
			 term Secretary means the Secretary of Labor.
				(2)State; State
			 agency; State lawThe terms State, State
			 agency, and State law have the meanings given those
			 terms in section 205 of the Federal-State Extended Unemployment Compensation
			 Act of 1970 (26 U.S.C. 3304 note).
				4.Temporary
			 Federal short-time compensation
			(a)Federal-State
			 agreements
				(1)In
			 generalAny State which desires to do so may enter into, and
			 participate in, an agreement under this section with the Secretary provided
			 that such State's law does not provide for the payment of short-time
			 compensation under—
					(A)a short-time
			 compensation program (as defined in section 3306(v) of the Internal Revenue
			 Code of 1986, as added by section 2(a)); or
					(B)subsections (b)
			 through (d) of section 401 of the Unemployment Compensation Amendments Act of
			 1992, as in effect on the day before the date of the enactment of this
			 Act.
					(2)Ability to
			 terminateAny State which is a party to an agreement under this
			 section may, upon providing 30 days’ written notice to the Secretary, terminate
			 such agreement.
				(b)Provisions of
			 Federal-State agreement
				(1)In
			 generalAny agreement under this section shall provide that the
			 State agency of the State will make payments of short-time compensation under a
			 plan approved by the State. Such plan shall provide that payments are made in
			 accordance with the requirements under section 3306(v) of the Internal Revenue
			 Code of 1986, as added by section 2(a).
				(2)Limitations on
			 plans
					(A)General payment
			 limitationsA short-time compensation plan approved by a State
			 shall not permit the payment of short-time compensation in excess of 26
			 weeks.
					(B)Employer
			 limitationsA short-time compensation plan approved by a State
			 shall not provide payments to an individual if such individual is employed by
			 an employer—
						(i)whose workforce
			 during the 3 months preceding the date of the submission of the employer's
			 short-time compensation plan has been reduced by temporary layoffs of more than
			 20 percent; or
						(ii)on
			 a seasonal, temporary, or intermittent basis.
						(3)Employer
			 payment of costsAny short-time compensation plan entered into by
			 an employer must provide that the employer will pay the State an amount equal
			 to one-half of the amount of short-time compensation paid under such plan. Such
			 amount shall be deposited in the State’s unemployment fund and shall not be
			 used for purposes of calculating an employer’s contribution rate under section
			 3303(a)(1) of the Internal Revenue Code of 1986.
				(c)Payments to
			 States
				(1)In
			 generalThere shall be paid to each State with an agreement under
			 this section an amount equal to—
					(A)one-half of the
			 amount of short-time compensation paid to individuals by the State pursuant to
			 such agreement; and
					(B)any additional
			 administrative expenses incurred by the State by reason of such agreement (as
			 determined by the Secretary).
					(2)Terms of
			 paymentsPayments made to a State under paragraph (1) shall be
			 payable by way of reimbursement in such amounts as the Secretary estimates the
			 State will be entitled to receive under this section for each calendar month,
			 reduced or increased, as the case may be, by any amount by which the Secretary
			 finds that the Secretary's estimates for any prior calendar month were greater
			 or less than the amounts which should have been paid to the State. Such
			 estimates may be made on the basis of such statistical, sampling, or other
			 method as may be agreed upon by the Secretary and the State agency of the State
			 involved.
				(3)FundingThere
			 are appropriated, out of moneys in the Treasury not otherwise appropriated,
			 such sums as may be necessary for purposes of carrying out this section.
				(4)CertificationsThe
			 Secretary shall from time to time certify to the Secretary of the Treasury for
			 payment to each State the sums payable to such State under this section.
				(d)ApplicabilityAn
			 agreement entered into under this section shall apply to weeks of
			 unemployment—
				(1)beginning on or
			 after the date on which such agreement is entered into; and
				(2)ending on or
			 before the date that is 2 years after the date of the enactment of this
			 Act.
				(e)Transition
			 ruleIf a State has entered into an agreement under this section
			 and subsequently enacts a State law providing for the payment of short-time
			 compensation under a short-time compensation program (as defined in section
			 3306(v) of the Internal Revenue Code of 1986, as added by section 2(a)), the
			 State shall not be eligible for payments under this section for weeks of
			 unemployment beginning after the effective date of such State law.
			(f)DefinitionsIn
			 this section:
				(1)SecretaryThe
			 term Secretary means the Secretary of Labor.
				(2)State; State
			 agency; State lawThe terms State, State
			 agency, and State law have the meanings given those
			 terms in section 205 of the Federal-State Extended Unemployment Compensation
			 Act of 1970 (26 U.S.C. 3304 note).
				5.Grants for
			 implementation of State short-time compensation programs
			(a)Grants
				(1)In
			 generalThe Secretary shall award start-up grants to State
			 agencies—
					(A)in States that
			 enact short-time compensation programs (as defined in section 3306(v) of the
			 Internal Revenue Code of 1986, as added by section 2(a)) on or after May 1,
			 2010, for the purpose of creating such programs; and
					(B)that apply for
			 such grants not later than September 30, 2012.
					(2)AmountThe
			 amount of a grant awarded under paragraph (1) shall be an amount determined by
			 the Secretary based on the costs of implementing a short-time compensation
			 program.
				(3)Only 1 grant
			 per StateA State agency is only eligible to receive 1 grant
			 under this section.
				(b)FundingThere
			 are appropriated, out of moneys in the Treasury not otherwise appropriated,
			 such sums as may be necessary for purposes of carrying out this section.
			(c)ReportingThe
			 Secretary may establish reporting requirements for State agencies receiving a
			 grant under this section in order to provide oversight of grant funds used by
			 States for the creation of the short-time compensation programs.
			(d)DefinitionsIn
			 this section:
				(1)SecretaryThe
			 term Secretary means the Secretary of Labor.
				(2)State; State
			 agencyThe terms State and State
			 agency have the meanings given those terms in section 205 of the
			 Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304
			 note).
				6.Assistance and
			 guidance in implementing programsIn order to assist States in establishing,
			 qualifying, and implementing short-time compensation programs (as defined in
			 section 3306(v) of the Internal Revenue Code of 1986, as added by section
			 2(a)), the Secretary of Labor shall—
			(1)develop model
			 legislative language which may be used by States in developing and enacting
			 such programs and periodically review and revise such model legislative
			 language;
			(2)provide technical
			 assistance and guidance in developing, enacting, and implementing such
			 programs;
			(3)establish
			 reporting requirements for States, including reporting on—
				(A)the number of
			 averted layoffs;
				(B)the number of
			 participating companies and workers; and
				(C)such other items
			 as the Secretary of Labor determines are appropriate.
				7.Reports
			(a)Initial
			 reportNot later than 4 years after the date of the enactment of
			 this Act, the Secretary of Labor shall submit to Congress and to the President
			 a report or reports on the implementation of the provisions of this Act,
			 including an analysis of the significant impediments to State enactment and
			 implementation of short-time compensation programs (as defined in section
			 3306(v) of the Internal Revenue Code of 1986, as added by section 2(a)).
			(b)Subsequent
			 reportsAfter the submission of the report under subsection (a),
			 the Secretary of Labor may submit such additional reports on the implementation
			 of short-time compensation programs as the Secretary deems appropriate.
			(c)FundingThere
			 are appropriated, out of any moneys in the Treasury not otherwise appropriated,
			 to the Secretary of Labor, $1,500,000 to carry out this section, to remain
			 available without fiscal year limitation.
			
